Citation Nr: 1211802	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an esophagus disability, to include squamous cell carcinoma.

2.  Entitlement to an increased rating for bilateral hearing loss, rated 20 percent disabling prior to January 21, 2010 and 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) from November 2006 and April and September 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in San Diego, California and Los Angeles, California.

In the November 2006 decision, the RO denied entitlement to service connection for esophageal cancer.  In the April 2008 decision, the RO denied entitlement to service connection for squamous cell carcinoma.  In the September 2008 decision, the RO denied entitlement to an increased rating in excess of 20 percent for bilateral hearing loss.  Jurisdiction over the Veteran's claims has remained with the RO in Los Angeles, California.

In his April 2008 and April 2010 substantive appeals (VA Form 9), the Veteran requested Board hearings before a Veterans Law Judge at the RO (Travel Board hearing).  In July 2009 and May 2010, he withdrew his hearing requests.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In April 2010, the DRO granted an increased, 40 percent, rating for bilateral hearing loss, effective January 21, 2010.

Records in Virtual VA indicate that the RO has recently denied entitlement to service connection for a psychiatric disability.  This was based on the RO's interpretation of a VA QTC examiner's opinion.  There is no indication that the Veteran has disagreed with this decision.

In March 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's current esophagus disability is not the result of an in-service disease or injury and did not become manifest in service or within a year after service.

2.  Prior to January 21, 2010, the Veteran had at worst level VII hearing loss in the right ear and level V hearing loss in the left ear.

3.  Since January 21, 2010, the Veteran has at worst level VIII hearing loss in the right ear and level VI hearing loss in the left ear.
    

CONCLUSIONS OF LAW

1.  The criteria for service connection for an esophagus disability are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112(a), 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2011).

2.  The criteria for an increased rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in May 2006 and May 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for an esophagus disability and for an increased rating for bilateral hearing loss.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 and May 2008 letters complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the May 2006 and May 2008 letters.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Id. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, a December 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The May 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The May 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's November 2009 hearing, the DRO asked the Veteran about treatment received for his claimed disabilities to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to all treatment received for his disabilities and the symptoms of his disabilities, thereby, demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  His statements reflected that there were no outstanding relevant records.  Although the DRO did not explicitly identify the issues on appeal, the Veteran's representative identified such issues and the Veteran's testimony during the hearing reflects actual knowledge of the issues on appeal.  The AOJ then obtained additional evidence (e.g. VA treatment records, a VA examination for bilateral hearing loss) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all of the identified post-service VA treatment records, and some of the identified post-service private medical records.  In addition, the Veteran was afforded VA examinations for bilateral hearing loss.

The Veteran has reported that he received treatment for his esophagus disability at Loyola University Medical Center (Loyola) in Maywood, Illinois from 1995 to 1999.  The RO contacted Loyola and requested all available pertinent treatment records during that period.  In November 2007, Loyola responded that payment of a processing fee was necessary before any records could be released.  

In a May 2008 statement of the case, the Veteran was notified that VA had attempted to obtain treatment records from Loyola, but that they could not be obtained without payment of a processing fee.  He had also been notified in the May 2006 letter to submit any pertinent treatment records in his possession.  Thus, the RO determined that any further efforts to obtain such records would be futile and VA has no further duty to attempt to obtain treatment records from Loyola.  38 C.F.R. § 3.159(c)(2) (2011).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran was not afforded a VA examination for an esophagus disability.  As discussed below, there is no competent evidence that this current esophagus disability may be related to a compensable disease or injury in service.  Although the Veteran has contended that his esophagus disability is related to tobacco use in service and there are medical opinions in support of such a conclusion, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103.  

The Veteran has not reported and the evidence does not reflect a continuity of symptomatology.  There is no other medical or lay evidence that the Veteran's esophagus disability may had its onset in service or may otherwise be related to service, other than on the basis of tobacco use.  A VA examination for the current esophagus disability is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

The examiners who conducted November 2007, July 2008, and January 2010 VA examinations noted that the Veteran's hearing disabilities consisted of hearing loss and tinnitus.  

During the January 2010 VA examination, the Veteran reported that he had difficulty understanding sounds presented at normal volume levels and that his situation of greatest difficulty was listening to sermons at church.  There were no other effects of his hearing loss on daily activities.  Hence the functional effects were considered.  

The VA audiological examinations were otherwise adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the examiner who conducted the January 2010 VA examination noted that the Veteran had mild to profound sloping sensorineural hearing loss in the right ear, mild to severe sloping sensorineural hearing loss in the left ear, and poor word recognition bilaterally.



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various esophagus disabilities.  For example, a June 2005 VA ambulatory care treatment note indicated a diagnosis of esophageal/throat cancer.  Thus, a current esophagus disability has been demonstrated.

The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of esophagus symptomatology.  Service treatment records reveal that the Veteran was treated for a sore throat in February 1955 and was diagnosed as having a mild upper respiratory infection and pharyngitis.  He was also diagnosed as having acute pharyngitis in November 1955 and June 1958.  He reported on several occasions in service, including on July 1956 and June 1961 reports of medical history, that he had his tonsils and adenoids removed as a child, but that there were no complications or further sequela.  He was found to have enucleated tonsils on numerous occasions in service.  His June 1961 separation examination was normal other than for enucleated tonsils, a tattoo, and decreased auditory acuity.

If a chronic disease, such as a malignant tumor, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any malignant tumor of the esophagus in service and the Veteran has not reported any in-service cancer.  Hence, service connection cannot be granted on that basis.

The objective evidence otherwise indicates that the Veteran's current esophagus disability did not manifest until many years after service.

The first post-service clinical record pertaining to an esophagus disability is an August 2002 VA ambulatory care treatment note, which indicates that the Veteran had a history of Type I squamous cell carcinoma of the throat and that he had undergone surgery for such cancer in 1998.  He reported on a June 2006 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he underwent surgical procedures ("glaco placia" removal) in October 1995 and October 1997.  

There is no clinical or lay evidence of esophagus symptoms prior to the mid-1990's.  The Veteran contends that his current esophagus disability is related to tobacco use in service.  In an April 2008 letter, Robert W. Bastian, M.D. reported that the Veteran had been treated for larynx cancer and that such cancer occurred much more commonly in people who had smoked.  In other words, tobacco use was a causal factor in a very high percentage of those with larynx cancer.

In an April 2008 letter, Keith E. Blackwell, M.D. opined that tobacco use may have caused the Veteran's esophageal cancer.  He reasoned that the Veteran reported that he had smoked in service and that it was clearly established in the medical literature that smoking was a contributing factor to the development of cervical esophageal carcinoma.

Compensation is not payable; however, for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103.  This prohibition applies to all claims received after June 9, 1998.  Pub.L. 105-178, Title VIII, § 1005; 112 Stat. 866 (Jul. 22, 1998).  The Veteran's claim has been recognize as being received in May 2006.

There is no other evidence of a relationship between the Veteran's current esophagus disability and service and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current esophagus disability had its onset in service, is related to a disease or injury in service, or manifested within a year after his July 1961 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an esophagus disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the November 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
55
75
90
105
81
Left ear
50
65
80
85
70
Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.

Using Table VI, the November 2007 VA examination revealed level V hearing in the right ear and level II hearing in the left ear.  However, because the puretone thresholds at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more in the right ear, Table VIA is for consideration for that ear.  As Table VIA reveals level VII hearing in the right ear, the higher level VII will be used for the right ear.  Combining level VII for the right ear and level II for the left ear according to Table VII yields a rating of 10 percent.

During the July 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
50
65
85
95
74
Left ear
40
55
70
75
60

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 72 percent in the left ear.

Using Table VI, the July 2008 VA examination revealed level VI hearing in the right ear and level V hearing in the left ear.  Combining level VI hearing for the right ear and level V hearing for the left ear according to Table VII yields a rating of 20 percent.

During the VA examination dated January 21, 2010, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
70
80
100
71
Left ear
40
60
75
80
64

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 64 percent in the left ear.

Using Table VI, the January 2010 VA examination revealed level VIII hearing in the right ear and level VI hearing in the left ear.  Combining level VIII hearing for the right ear and level VI hearing for the left ear according to Table VII yields a rating of 40 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results and such lay statements must be weighed against the objective evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Application of the rating schedule to the November 2007, July 2008, and January 2010 VA audiological examinations shows that the Veteran has not met the criteria for an increased rating in excess of 20 percent prior to January 21, 2010 and in excess of 40 percent since that date for bilateral hearing loss.  An increased rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's hearing loss.  The symptom of his disability is bilateral hearing loss.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. 
§ 3.321(b)(1).

TDIU

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of "unemployability," the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Absent evidence of "unemployability" a claim for TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Federal Circuit has not explicitly said that the "unemployability" must be due to service connected disabilities, but by regulation, TDIU requires that service connected disabilities cause the unemployability.  38 C.F.R. § 4.16 (2011).

In the instant case the Veteran's service connected disabilities consist of the just discussed hearing loss and tinnitus, which is rated 10 percent disabling.  He has been unemployed during the entire appeal period, but he has reported that he stopped work due to the effects of his cancer.  He has not alleged, nor does the evidence otherwise suggest, that his unemployment is due to his service connected hearing loss and/or tinnitus.  Because there is no evidence that the service connected disabilities cause unemployability, the question of entitlement to TDIU is not raised.


ORDER

Entitlement to service connection for an esophagus disability is denied.

Entitlement to an increased rating for bilateral hearing loss is denied.





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


